United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Morehead, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1073
Issued: December 1, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On April 24, 2020 appellant filed a timely appeal from an April 8, 2020 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $37,435.32, for the period November 1, 2017 through January 4, 2020, for which he
was without fault, because he concurrently received Social Security Administration (SSA) age1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the April 8, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

related retirement benefits and FECA wage-loss compensation for this period without appropriate
offset; (2) whether OWCP properly denied appellant’s request for waiver of recovery of the
overpayment; and (3) whether OWCP properly required recovery of the overpayment by deducting
$200.00 from appellant’s continuing compensation payments every 28 days.
FACTUAL HISTORY
On August 4, 2011 appellant, then a 55-year-old rural mail carrier, filed a traumatic injury
claim (Form CA-1) alleging that, on that date, he sustained injury to his back, left shoulder, and
right leg when he went over a speed bump in his postal vehicle causing him depress the accelerator
and driving off the road. Upon exiting his vehicle, he fell down a steep bank while in the
performance of duty. OWCP accepted the claim for left shoulder sprain and contusion; temporary
aggravation of lumbar spinal stenosis and sciatica; and temporary aggravation of degenerative
lumbar disc disease. Appellant stopped work on August 4, 2011 and OWCP paid him wage-loss
compensation on the supplemental rolls for disability from work on September 25, 2011.
Commencing the next day, OWCP paid him wage-loss compensation on the periodic rolls for
continuing disability from work. It subsequently expanded the claim by accepting a right knee
meniscus tear and a left shoulder rotator cuff tear.
In a June 11, 2019 letter, the employing establishment informed OWCP that appellant was
in the Federal Employees Retirement System (FERS) and was entitled to receive SSA age-related
retirement benefits. It requested that OWCP contact SSA to enquire about the possible application
of a FERS/SSA offset to appellant’s FECA compensation benefits.
On December 23, 2019 OWCP received a FERS/SSA dual benefits calculation form
completed by an SSA official on December 12, 2019. The information provided by SSA indicated
that appellant received age-related SSA benefits that were attributable to federal service
commencing November 1, 2017 and continuing thereafter. The document also advised that
appellant received retirement benefits subject to an FERS/SSA offset commencing November 1,
2017 and continuing thereafter. SSA delineated the specific amount of age-related SSA retirement
benefits that were attributable to federal service and provided the SSA payment rates with FERS,
and without FERS, respectively, for the following periods: November 1 through 30, 2017
($1,453.20 and $72.30); December 1, 2017 through November 30, 2018 ($1,482.20 and $73.70);
December 1, 2018 through November 30, 2019 ($1,523.70 and $75.70); and December 1, 2019
and continuing ($1,548.00 and $76.90).
In a January 23, 2020 FERS offset calculation worksheet based on the SSA documentation
(providing the SSA payment rates both with and without FERS), an OWCP official calculated
overpayment amounts for the following periods: November 1 through 30, 2017 ($1,365.73);
December 1, 2017 through November 30, 2018 ($16,948.43); December 1, 2018 through
November 30, 2019 ($17,423.74); and December 1, 2019 through January 4, 2020 ($1,697.42).3
The official added these figures together to find a total overpayment of $37,435.32.

3
Commencing January 5, 2020, OWCP applied a FERS/SSA offset to appellant’s continuing FECA compensation
benefits.

2

In a January 29, 2020 notice, OWCP advised appellant of its preliminary determination
that he received an overpayment of compensation in the amount of $37,435.32 for the period
November 1, 2017 through January 4, 2020 because he concurrently received SSA age-related
retirement benefits and FECA wage-loss compensation for this period without appropriate offset.4
OWCP also made a preliminary determination that appellant was without fault in the creation of
the overpayment because he relied on misinformation provided by OWCP. It advised him that he
could submit evidence challenging the fact, or amount, and request waiver of recovery of the
overpayment. OWCP informed appellant that he could submit additional evidence in writing or
at prerecoupment hearing, but that a prerecoupment hearing must be requested within 30 days of
the date of the written notice of overpayment. It requested that appellant complete and return an
enclosed overpayment recovery questionnaire (Form OWCP-20) within 30 days even if he was
not requesting waiver of recovery of the overpayment.
On February 21, 2020 OWCP received a Form OWCP-20, signed on February 4, 2020, in
which appellant provided figures for monthly income, monthly expenses, and assets. Appellant
challenged the fact and amount of the $37,435.32 overpayment and requested waiver of recovery
of the overpayment. He also submitted financial documents, including a credit card statement and
tax records. During a telephone conference, held on March 5, 2020, an OWCP claims examiner
advised appellant that additional supporting financial documentation was needed and, on
March 17, 2020, OWCP received additional documents from appellant, including bills and
payment records. During a telephone conference held on April 6, 2020, appellant and OWCP’s
claims examiner further discussed appellant’s financial circumstances. OWCP’s claims examiner
found that the following monthly expenses were substantiated: $800.00 for food, $200.00 for
clothing, $956.00 for home mortgage, $216.00 for credit card payments, $80.00 for taxes, $55.86
for home insurance, $483.24 for utilities, $454.85 for vehicle expenses, $400.00 for child day care,
and $436.28 for miscellaneous expenses. It listed monthly expenses which totaled $4,082.23, but
inadvertently indicated that they totaled $4,072.23. The figure for monthly income included the
incomes of both appellant and his wife. OWCP’s claims examiner determined that the
documentation of record supported that appellant had $4,691.00 in monthly income, $4,082.23 in
monthly expenses, and $8,200.00 in assets.
By decision dated April 8, 2020, OWCP determined that appellant received a $37,435.32
overpayment for the period November 1, 2017 through January 4, 2020 because he concurrently
received SSA age-related retirement benefits and FECA wage-loss compensation for this period
without appropriate offset. It found that appellant was without fault in the creation of the
overpayment. OWCP determined that the overpayment was not subject to waiver of recovery of
the overpayment because appellant’s monthly income exceeded his monthly expenses by more
than $50.00.5 It required recovery of the overpayment by deducting $200.00 from appellant’s
continuing compensation payments every 28 days.

4
OWCP provided calculations based on the December 12, 2019 FERS/SSA dual benefits calculation form and the
January 23, 2020 FERS offset calculation worksheet.
5

OWCP inadvertently indicated that appellant’s monthly income exceeded his monthly expenses by approximately
$619.00, whereas a proper calculation utilizing the figures provided by OWCP would yield a difference of
approximately $609.00.

3

LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty.6 Section 8116 limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States.7
Section 10.421(d) of OWCP’s implementing regulations requires OWCP to reduce the
amount of compensation by the amount of any SSA age-related retirement benefits that are
attributable to the employee’s federal service.8 FECA Bulletin No. 97-09 provides that FECA
benefits have to be adjusted for the FERS portion of SSA benefits because the portion of the SSA
benefit earned as a federal employee is part of the FERS retirement package, and the receipt of
FECA benefits and federal retirement concurrently is a prohibited dual benefit.9
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment of compensation in the amount of
$37,435.32, for the period November 1, 2017 through January 4, 2020, for which he was without
fault, because he concurrently received SSA age-related retirement benefits and FECA wage-loss
compensation for this period without appropriate offset.
Commencing September 24, 2011, OWCP paid appellant wage-loss compensation for total
disability due to his accepted injury. Commencing November 1, 2017, appellant received SSA
age-related retirement benefits. As noted, a claimant cannot receive compensation for wage-loss
compensation and SSA retirement benefits attributable to federal service for the same period.10
The information provided by SSA indicated that a portion of appellant’s SSA age-related
retirement benefits were attributable to his federal service. As OWCP neglected to offset his FECA
wage-loss compensation benefits for the period November 1, 2017 through January 4, 2020, the
Board finds that he received an overpayment of wage-loss compensation.11
Based on the rates provided by SSA, OWCP calculated the overpayment of compensation
by determining the portion of SSA age-related retirement benefits that were attributable to
appellant’s federal service. It received documentation from SSA with respect to the specific
amount of SSA age-related retirement benefits that were attributable to federal service. SSA
provided appellant’s SSA rate with FERS and without FERS for specific periods commencing

6

5 U.S.C. § 8102.

7

Id. at § 8116.

8

20 C.F.R. § 10.421(d); see S.M., Docket No. 17-1802 (issued August 20, 2018).

9

FECA Bulletin No. 97-09 (February 3, 1997); see also N.B., Docket No. 18-0795 (issued January 4, 2019).

10

Id.; A.C., Docket No. 18-1550 (issued February 21, 2019).

11

Id.

4

November 1, 2017.12 OWCP provided its calculations outlined in a FERS offset calculation
worksheet regarding the amount that it should have offset for each relevant period based on the
SSA worksheet.13 The Board has reviewed OWCP’s calculations and finds that it properly
determined that appellant received prohibited dual benefits totaling $37,435.32, thereby creating
an overpayment of compensation in that amount.14
LEGAL PRECEDENT -- ISSUE 2
The waiver or refusal to waive an overpayment of compensation by OWCP is a matter that
rests within OWCP’s discretion pursuant to statutory guidelines.15 Section 8129 of FECA16
provides that an overpayment must be recovered unless “incorrect payment has been made to an
individual who is without fault and when adjustment or recovery would defeat the purpose of
FECA or would be against equity and good conscience.” Thus, a finding that appellant was
without fault does not automatically result in waiver of recovery of the overpayment. OWCP must
then exercise its discretion to determine whether recovery of the overpayment would defeat the
purpose of FECA or would be against equity and good conscience.17
According to 20 C.F.R. § 10.436, recovery of an overpayment would defeat the purpose of
FECA if recovery would cause hardship because the beneficiary needs substantially all of his or
her income (including compensation benefits) to meet current ordinary and necessary living
expenses, and also, if the beneficiary’s assets do not exceed a specified amount as determined by
OWCP from data provided by the Bureau of Labor Statistics.18 An individual’s liquid assets
include, but are not limited to, cash on hand, the value of stocks, bonds, savings accounts, mutual
funds, and certificates of deposits. Nonliquid assets include, but are not limited to, the fair market
12

SSA’s December 12, 2019 document provided the SSA payment rate with FERS, and without FERS, respectively,
for the following periods: November 1 through 30, 2017 ($1,453.20 and $72.30); December 1, 2017 through
November 30, 2018 ($1,482.20 and $73.70); December 1, 2018 through November 30, 2019 ($1,523.70 and $75.70);
and December 1, 2019 and continuing ($1,548.00 and $76.90).
13

In a January 23, 2020 FERS offset calculation document based on the SSA documentation, an OWCP official
calculated overpayment amounts for the following periods: November 1 through 30, 2017 ($1,365.73); December 1,
2017 through November 30, 2018 ($16,948.43); December 1, 2018 through November 30, 2019 ($17,423.74); and
December 1, 2019 through January 4, 2020 ($1,697.42).
14

See A.S., Docket No. 19-0171 (issued June 12, 2019).

15

See L.D., Docket No. 18-1317 (issued April 17, 2019); P.J., Docket No. 18-0248 (issued August 14, 2018);
Robert Atchison, 41 ECAB 83, 87 (1989).
16
5 U.S.C. § 8129(1)-(b); A.C., Docket No. 18-1550 (issued February 21, 2019); see D.C., Docket No. 17-0559
(issued June 21, 2018).
17

A.C., id.; see V.T., Docket No. 18-0628 (issued October 25, 2018).

18

20 C.F.R. § 10.436. OWCP’s procedures provide that a claimant is deemed to need substantially all of his or her
current net income to meet current ordinary and necessary living expenses if monthly income does not exceed monthly
expenses by more than $50.00. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment
Determinations, Chapter 6.400.4a(3) (September 2018). OWCP’s procedures further provide that assets must not
exceed a resource base of $6,200.00 for an individual or $10,300.00 for an individual with a spouse or dependent, plus
$1,200.00 for each additional dependent. Id. at Chapter 6.400.4a(2).

5

value of an owner’s equity in property such as a camper, boat, second home, furnishings/supplies,
vehicle(s) above the two allowed per immediate family, retirement account balances (such as
Thrift Savings Plan or 401 (k)), jewelry, and artwork.19
According to 20 C.F.R. § 10.437 recovery of an overpayment is considered to be against
equity and good conscience when an individual who received an overpayment would experience
severe financial hardship attempting to repay the debt and when an individual, in reliance on such
payments or on notice that such payments would be made, gives up a valuable right or changes his
or her position for the worse.20 To establish that a valuable right has been relinquished, it must be
shown that the right was in fact valuable, that it cannot be regained, and that the action was based
chiefly or solely in reliance on the payments or on the notice of payment.21
Section 10.438 of OWCP’s regulations provides that the individual who received the
overpayment is responsible for providing information about income, expenses and assets as
specified by OWCP. This information is needed to determine whether or not recovery of an
overpayment would defeat the purpose of FECA or be against equity and good conscience. Failure
to submit the requested information within 30 days of the request shall result in denial of waiver
of recovery of the overpayment.22
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied appellant request for waiver of recovery of
the overpayment.
Appellant has not established that recovery of the overpayment would defeat the purpose
of FECA because he has not shown both that he needs substantially all of his current income to
meet ordinary and necessary living expenses and that his assets do not exceed the allowable
resource base. The Board finds that OWCP’s hearing representative properly found that the
evidence of record supported that appellant has $4,691.00 in monthly income, $4,082.23 in
monthly expenses, and no assets.23 Appellant’s monthly income exceeds his monthly ordinary and
necessary expenses by approximately $609.00. As appellant’s current income exceeds his current
ordinary and necessary living expenses by more than $50.00 appellant has not shown that he needs
substantially all of his current income to meet current ordinary and necessary living expenses.24
Because appellant has not met the first prong of the two-prong test of whether recovery of the
overpayment would defeat the purpose of FECA, it is unnecessary for OWCP to consider the
second prong of the test, i.e., whether appellant’s assets exceed the allowable resource base.

19

Id. at Chapter 6.400.4b(3)(a), (b).

20

20 C.F.R. § 10.437(a), (b).

21

Id. at § 10.437(b)(1).

22

20 C.F.R. § 10.438.

23

OWCP listed monthly expenses which totaled $4,082.23, but inadvertently indicated that they totaled $4,072.23.

24

See supra note 19.

6

Appellant also has not established that recovery of the overpayment would be against
equity and good conscience because he has not shown, for the reasons noted above, that he would
experience severe financial hardship in attempting to repay the debt or that he relinquished a
valuable right or changed his position for the worse in reliance on the payment which created the
overpayment.25
Because appellant has failed to establish that recovery of the overpayment would defeat
the purpose of FECA or be against equity and good conscience, he has failed to show that OWCP
abused its discretion by refusing to waive the overpayment.
LEGAL PRECEDENT -- ISSUE 3
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where OWCP seeks recovery from continuing compensation under FECA.26 Section 10.441
of Title 20 of the Code of Federal Regulations provides that if an overpayment of compensation
has been made to one entitled to future payments, proper adjustment shall be made by decreasing
subsequent payments of compensation, “taking into account the probable extent of future
payments, the rate of compensation, the financial circumstances of the individual, and any other
relevant factors, so as to minimize any hardship.”27 When an individual fails to provide the
requested information on income, expenses and assets, OWCP should follow minimum collection
guidelines, which state in general that government claims should be collected in full and that, if an
installment plan is accepted, the installments should be large enough to collect the debt promptly.28
ANALYSIS -- ISSUE 3
The record supports that, in requiring recovery of the overpayment by deducting $200.00
from appellant’s compensation payments every 28 days, OWCP took into consideration the
financial information submitted by appellant as well as the factors set forth in section 10.441 and
found that this method of recovery would minimize any resulting hardship on appellant. OWCP
followed minimum collection guidelines by requiring installments large enough to collect the full
debt promptly. Therefore, OWCP properly required recovery of the overpayment by deducting
$200.00 from appellant’s compensation payments every 28 days.
CONCLUSION
The Board finds that appellant received an overpayment of compensation in the amount of
$37,435.32, for the period November 1, 2017 through January 4, 2020, for which he was without
fault because he concurrently received SSA age-related retirement benefits and FECA wage-loss
25

See L.D., Docket No. 18-1317 (issued April 17, 2019); William J. Murphy, 41 ECAB 569, 571-72 (1989).

26

R.W., Docket No. 19-0451 (issued August 7, 2019); C.A., Docket No. 18-1284 (issued April 15, 2019); Albert
Pinero, 51 ECAB 310 (2000); Lorenzo Rodriguez, 51 ECAB 295 (2000).
27

20 C.F.R. § 10.441; see A.F., Docket No. 19-0054 (issued June 12, 2019); Donald R. Schueler, 39 ECAB 1056,
1062 (1988).
28

R.O., Docket No. 18-0076 (issued August 3, 2018); Gail M. Roe, 47 ECAB 268 (1995).

7

compensation for this period without appropriate offset. The Board further finds that OWCP
properly denied waiver of recovery of the overpayment and properly required recovery of the
overpayment by deducting $200.00 from appellant’s continuing compensation payments every 28
days.
ORDER
IT IS HEREBY ORDERED THAT the April 8, 2020 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: December 1, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

8

